Title: To Alexander Hamilton from Henry Laurens, 29 July 1779
From: Laurens, Henry
To: Hamilton, Alexander


Philadelphia 29th: July 1779.
Dear Sir,
In addition to the lines which I troubled you with the day before yesterday by Colonel, or should I say, Doctor McHenry, he is an honest Man, with either, or without any Title, permit one to inform you—I presented to Congress this Morning, Colo. Fleury’s earnest request for the Flag which he had the glory of lowering at Stony point, that there was not a single voice heard in second to my motion, in truth I had spoken to several of the Members on the subject before the meeting of Congress, these discovered not only no inclination, but rather an aversion to parting with so high a testimony of a great & brilliant victory, nevertheless I determined to fulfill my promise, you see the success. Fancy often fills up the chasms made by disappointments of this kind; many of the most celebrated Italian originals in the Cabinets of curious fanciful Men in England, are good Copies. Suppose in the present instance the Colonel should order an accurate likeness of the first flag to be made & content himself with that, or that by a very trifling practice of ambidexterity he should exchange the Copy for the original, or suppose he should take a much better & less exceptionable method for accomplishing his wishes, that he should arm himself with one of Dunlap’s Packets in which his gallant behavior & the particular feat of cutting the halliards stand upon record by Authority of Congress; this might be kept in the tin Case with Commissions & testimonials, answer every purpose of display, & save the trouble & expence of lugging 60 or 80 Yards of bunting round the Globe.
I have executed my Commission, have added my best consolatory advice to a disappointed Client & trust the Colonel will do me the Justice to assure himself, my own opinion on the propriety of his suit was not disclosed fully or partially to any body before I had received a modest denial, by a profound silence.
Nothing new from South Carolina, excepting a Delegate who left Charles Town one day before the date of our late Letters.

I have the honor to be   With great Esteem & respect   Dear Sir   Your obedient & humble servant.
Henry Laurens
Col. A. Hamilton   Head Quarters   North River.
